NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-MAY-2020
                                            09:56 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


           ROBERT P. SCHMIDT, Plaintiff-Appellant, v.
 PRINCEKONG INC., et al; AGENT KAY GI LEE, Defendants-Appellees


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                  (CIVIL CASE NO. 1RC18-1-2786)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On November 22, 2019, self-represented Plaintiff-
Appellant Robert P. Schmidt (Schmidt) filed the notice of appeal;
            (2) On February 24, 2020, the appellate clerk extended
the opening brief deadline to March 25, 2020;
            (3) Schmidt failed to file the opening brief or request
a second extension of time;
            (4) On April 24, 2020, the appellate clerk notified
Schmidt that the time for filing the opening brief had expired,
the matter would be called to the court's attention on May 4,
2020, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure Rule 30,
and Schmidt could request relief from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) Schmidt took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, May 28, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2